546 F.2d 103
UNITED STATES of America, Plaintiff-Appellee,v.David REYNA, Defendant-Appellant.
No. 76-1490

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 28, 1977.
Roland E. Dahlin, II, Federal Public Defender, Charles S. Szekely, Jr., Asst. Federal Public Defender, Houston, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., George A. Kelt, Jr., Asst. U. S. Atty. Houston, Tex., Robert A. Berg, Asst. U. S. Atty., Corpus Christi, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before AINSWORTH, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted by a jury of possession of 99 pounds of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1).  The sole issue on appeal is whether the district court erred in denying appellant's motion to suppress the contraband seized at the time of his arrest.  It was alleged that the Border Patrol agent did not have probable cause to search appellant's car.


2
The district court found that probable cause to search was established in this case by the discernible odor of air-freshener in the car, the nervousness of the passenger, and the unbelievable story told by the driver about the missing trunk key.  See United States v. Medina, 5 Cir., 1976, 543 F.2d 553.  These factors coupled with the agent's ten years of experience in the field were more than sufficient to establish probable cause.


3
Appellant's conviction is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I